Citation Nr: 0011166	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  98-10 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1997 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to special 
monthly pension on account of the need for aid and attendance 
or being housebound as well as continuing to rate the veteran 
incompetent since January 1968. 

The veteran's substantive appeal indicates that he was only 
appealing the issue of special monthly pension benefits.  
Therefore, an appeal as the issue of the veteran's competency 
has not been perfected and this issue is not before the Board 
for appellate consideration. 


REMAND

A review of the record reflects that the veteran resides in a 
private personal care facility located on the grounds of a VA 
medical center (VAMC).  This facility reportedly provides 
supervision and assistance to the veteran.  After reviewing 
the evidence, the Board is of the opinion that additional 
development is warranted. 

Accordingly, the case is remanded for the following actions:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all recent 
VA and private treatment records.

2.  The RO should request the Coatesville 
VAMC to furnish any additional treatment 
records covering the period from July 
1997 to the present.

3.  After obtaining any necessary 
authorization, it is requested that the 
RO contact the Hilltop Heights facility 
where the veteran resides and ask them to 
provide information concerning the 
supervision and assistance given to the 
veteran and any restrictions placed on 
his movements.  

4.  Following any additional development 
deemed appropriate by the RO, the 
evidence should be reviewed by the RO, to 
include the examination conducted at the 
VAMC in February 2000.

If the benefit sought is not granted, the appellant, and the 
veteran and his representative should be furnished a 
supplemental statement of the case and an opportunity to 
respond.  The case should then be returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).







